PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sharma, Gaurav
Application No. 16/612,735
Filed: 11 Nov 2019
For: SafePay Process
:
:
:	DECISION ON PETITION
:
:


This is a decision in response to the petition to withdraw holding of abandonment filed September 21, 2021.

The petition is GRANTED.

A Notice of Abandonment was mailed September 17, 2021, stating that the application was abandoned in view of the failure of applicant to respond to the Office letter mailed March 11, 2021, because no reply was received.

Petitioner asserts that a proper reply was timely filed.

A review of the record reveals that the non-final Office action was mailed March 11, 2021 and set a three (3) month shortened statutory period for reply. Extensions of time were available under 37 CFR 1.136(a). On September 13, 2021, a reply was filed, accompanied by a three (3) month extension of time. On September 17, 2021, a Notice of Abandonment was mailed.

As September 11, 2021 fell on a Saturday, the reply filed Monday, September 13, 2021 was timely filed with a three (3) month extension of time and fee. 37 CFR 1.17(a).

As a complete reply was timely filed, there is no abandonment in fact.

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 3619 for further processing in accordance with this decision.




/DOUGLAS I WOOD/Attorney Advisor, OPET